UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7723


BRIAN FARABEE,

                    Plaintiff - Appellant,

             v.

HAROLD CLARKE, Director of the Virginia Department of Corrections; ERIC
MADSEN, Psychologist II; A. DAVID ROBINSON, Chief of Corrections
Operations (“CCO”); M. CARRY, M.D., Psychiatrist; THE VIRGINIA
DEPARTMENT OF CORRECTIONS, (VA DOC),

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, District Judge. (7:16-cv-00325-MFU-RSB)


Submitted: April 18, 2017                                         Decided: April 24, 2017


Before GREGORY, Chief Judge, and Shedd and Duncan, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Damon Farabee, Appellant Pro Se. Richard Carson Vorhis, Senior Assistant
Attorney General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Brian Farabee seeks to appeal the district court’s order denying his motion for

injunctive relief by declaratory judgment. This court may exercise jurisdiction only over

final orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and collateral orders, 28

U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337
U.S. 541, 545-46 (1949). The order that Farabee seeks to appeal is neither a final order

nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal

for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             DISMISSED




                                            2